     Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 1 of 7



                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                                 CASE NO. CR419-082


BENJAMIN RAY,


       Defendant




                                     ORDER


      Before   the     Court is      Defendant     Benjamin       Ray's      Motion   for

Compassionate     Release.      (Doc.     43.)    The    Government       has opposed

Defendant's      motion.     (Doc.    44.)       For    the     following         reasons.

Defendant's motion (Doc. 43) is DENIED.

                                     BACKGROUND


      In   November     2019,    Defendant       pleaded       guilty   to    attempted

coercion and enticement of a minor to engage in sexual activity,

in   violation    of   18    U.S.C.   §    2422.       (Doc.    33.)    Defendant      was

sentenced to 258 months' imprisonment. (Doc. 40.) Defendant is not

currently in Bureau of Prisons (^^BOP") custody, but Defendant is

housed in transit at the Chatham County Jail in Savannah, Georgia

pending BOP designation and transfer. (Doc. 44 at 2.)

                                      ANl^YSIS


      Defendant      seeks    compassionate        release        under      18     U.S.C.

§ 3582(c)(1)(A) due to the COVID-19 pandemic. (Doc. 43 at 1.) In

support of his request. Defendant contends that he has high blood
      Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 2 of 7



pressure, asthma, sleep apnea, has had a heart catheterization,

and that he needs to take care of his mother-in-law. (Id.) The

Government opposes Defendant's request and argues that Defendant

failed to exhaust his administrative remedies. (Doc. 44 at 10-11.)

In the alternative, the Government argues that Defendant's request

should be denied because he has not provided evidence to support

his   medical    conditions.     (Id.      at   11.)      The   Court    finds   that

Defendant's motion seeking compassionate release under 18 U.S.C.

§ 3582(c)(1)(A) should be denied.

I.     ELIGIBILITY FOR COMPASSIONATE RELEASE


        18 U.S.C. § 3582(c)(1)(A) provides that the Court can reduce

the term of imprisonment upon

      motion of the Director of the Bureau of Prisons, or upon
      motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure
      of the Bureau of Prisons to bring a motion on the
      defendant's behalf or the lapse of 30 days from the
      receipt of such a request by the warden of the
      defendant's facility, whichever is earlier . . . .

Additionally, 28 C.F.R. § 571.61 requires an inmate seeking a

compassionate release to submit a written request to the prison's

warden. At a minimum, the inmate's request must contain 'Mt]he

extraordinary or compelling circumstances that the inmate believes

warrant consideration" and ^'[p]roposed release plans, including

where    the   inmate    will   reside,     how     the    inmate    will      support

himself/herself, and, if the basis for the request involves the

inmate's    health,     information   on    where    the    inmate      will   receive
    Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 3 of 7



medical treatment, and how the inmate will pay for such treatment."

28 C.F.R. § 571.61(a).

     In    its    response,    the     Government    argues   that     [a]Ithough

[Defendant] is currently not in BOP custody or in a BOP facility,

at the very least he should demonstrate that he first attempted to

notify the BOP" of his request for compassionate release. (Doc. 44

at 10.) Thus, the Government argues that because Defendant has not

attempted to notify the BOP, Defendant has not exhausted his

administrative remedies. (Id. at 10-11.) The Court disagrees.

      [A]       court   may    waive    the   exhaustion      requirement     when

administrative remedies are effectively unavailable or obviously

futile." United States v. Ullings, 2020 WL 2394096, at *2 (N.D.

Ga. May 12, 2020) (citing Washington v. Barr, 925 F.3d 109, 118

(2d Cir. 2019)).        [E]xhaustion of BOP administrative remedies is

futile    and    unavailable    for    custodial    defendants   who   have   been

sentenced but are not yet in BOP custody." Id. at *3. See, e.g..

United States v. Jepsen, No. 3:19-cv-00073(VLB), 2020 WL 1640232,

at *3 (D. Conn. Apr. 1, 2020) (granting compassionate release

request of detainee in the ^'Catch-22" situation of being unable to

exhaust because he was in a ^^non-BOP facility"); United                States v.

Gonzalez, No. 2:18-CR-0232-TOR-15, 2020 WL 1536155, at *1 (E.D.

Wash. Mar. 31, 2020) (granting compassionate release request of

detainee held in county jail pending BOP designation and transfer).
      Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 4 of 7



Accordingly, Defendant's motion for compassionate release (Doc.

43) is properly before this Court.

II.    EXTRAORDINARY AND COMPELLING REASONS


       Under § 3582(c)(1)(A), a court may order a sentence reduction

where the court determines, upon consideration of the factors set

forth in 18 U.S.C. § 3553(a), that ''extraordinary and compelling

reasons" exist and the defendant does not present a danger to the

safety of any other person or the community. See U.S.S.G. § 1B1.13.

In    its   consideration      of   compassionate     release,      the    Court   is

constrained by the applicable policy statements issued by the

United        States     Sentencing       Commission.         See     18      U.S.C.

§ 3582(c)(1)(A). The application notes to the applicable policy

statement      list    three   specific    examples      of   extraordinary        and

compelling      reasons to     consider    a   reduction      of sentence      under

§ 3582(c)(1)(A): (1) a           serious medical condition; (2) advanced

age; and (3) family circumstances. U.S.S.G. § IBI.13 n.l(A)-(C).

A    fourth    catch-all   category      provides:    "As     determined     by    the

Director of the Bureau of Prisons, there exists in the defendant's

case an extraordinary and compelling reason other than, or in

combination      with,"    the      aforementioned    three     categories.        Id.

n.l(D). For a medical condition to qualify as an extraordinary and

compelling reason, the condition must "substantially diminish[]

the ability of the defendant to                provide   self-care        within the
    Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 5 of 7



environment of a correctional facility and [is one] from which he

or she is not expected to recover." U.S.S.G. § 1B1.13, n.l(A)(ii).

     In seeking compassionate release. Defendant contends that he

suffers from high blood pressure, asthma, sleep apnea, and has had

a heart catheterization. (Doc. 43.) In response, the Government

recognizes     that    the      CDC   includes   hypertension   (high   blood

pressure) and moderate-to-severe asthma as conditions that might

render the individual at an increased risk of severe illness from


COVID-19. (Doc. 44 at 13.) The Government also recognizes that

Defendant's Presentence Investigation Report ('"PSR") states that

Defendant takes medication for high              blood pressure. (Id.) The

Government, however, argues that Defendant has not provided any

evidence to support that he suffers from asthma, sleep apnea, or

that he has had a heart catheterization and that Defendant failed

to provide evidence of the severity of his high blood pressure.

(Id. at 14.) Thus, the Government contends that Defendant has not

shown   that   he     has   a   qualifying   medical   condition   justifying

compassionate release. (Id.)

     The Court finds that Defendant's motion is due to be denied

for two reasons. First, the Court does not find that Defendant

"'does not present a danger to the safety of any other person or

the community." U.S.S.G. § 1B1.13(2). In § 1B1.13(2), the Court is

instructed to determine that ^'[t]he defendant is not a danger to

the safety of any other person or to the community, as provided in
    Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 6 of 7



18 U.S.C. § 3142(g)." 18 U.S.C. § 3142(g) provides the following

factors    to   be   considered:      the   nature   and      circumstances    of    the

offense charged, including              whether the      offense is a        crime    of

violence, or involves a minor victim or a firearm, the weight of

the evidence against the person, the history and characteristics

of the person, and the nature and seriousness of the danger to any

person or the community that would be posed by the person's

release.    The      Court    finds     that    these    factors     weigh    against

Defendant's release from imprisonment. Here, Defendant's offense

involved    a   minor      and the   nature    of the    offense—enticement of a

minor to engage in sexual activity—poses a serious risk of harm to

the victim. Moreover, Defendant's release would pose a risk of

harm to minors in the community.

     Further, even if the Court did not find that Defendant posed

a risk to the community, the Court finds that Defendant has not

provided ''extraordinary and compelling reasons" which warrant a

reduction       in   his    sentence.    Although       the    PSR   indicates      that

Defendant has high blood pressure, it appears that his condition

is controlled by medication and Defendant has failed to demonstrate

the severity of his condition. Additionally, Defendant has not

provided any evidence to support that he suffers from asthma, sleep

apnea, or that he had a heart catheterization. See United States

V. Smith, No. 8:17-CR-412-T-36AAS, 2020 WL 2512883, at *6 (M.D.

Fla. May 15, 2020); United States v. Johnson, No. CR 108-110, 2020
    Case 4:19-cr-00082-WTM-CLR Document 45 Filed 08/27/20 Page 7 of 7



WL 2449343, at *1 (S.D. Ga. May 12, 2020). The Court does not find

that COVID-19 is in and of itself an extraordinary and compelling

reason to warrant compassionate release. United States v. Raia,

954 F.3d 594, 597 {3d Cir. 2020) ("[T]he mere existence of COVID-

19 in   society   and   the   possibility   that   it   may   spread   to   a

particular prison alone cannot independently justify compassionate

release, especially considering         BOP's statutory role, and       its

extensive professional efforts to curtail the virus's spread.").

Accordingly, the Court finds that Defendant's motion should be

denied.^


                               CONCLUSION


     For the foregoing reasons. Defendant Benjamin Ray's Motion

for Compassionate Release (Doc. 43) is DENIED.

     SO ORDERED this ^7^ day of August 2020.


                                  WILLIAM T. MOORE, JR
                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




^ Defendant also argues that he qualifies for compassionate release
because his mother-in-law ^'has been on her death bed several times
since [his] incarceration." (Doc. 43.) For family circumstances to
qualify as extraordinary and compelling reasons for compassionate
release, the defendant must provide evidence of "[t]he death or
incapacitation of the caregiver of the defendant's minor child or
minor children" or "[t]he incapacitation of the defendant's spouse
    . when the defendant would be the only available caregiver
. . . ." U.S.S.G. § 131.13, n.l(C)(i)-(ii). In this case, Defendant
has failed to allege qualifying family circumstances justifying
compassionate release.


                                    7
